P                                c




OFFICE   OF       THE   ATTORNEY    GENERAL   OF   TEXAS
                           AUSTIN
          Altarc. AmlOlb,P&p 2


          but~tlM“tMemmtbytbALtt~Oamal
          Bb th8 Stat8at -8,   to th8 &hot Qmt Artlel8
          l466%8‘ulYloluctlegaaruthel~,Ylllkmo-
          08ptabl880 to tbr ruffi8lmly.


         APUO:. u66, VoPnu'8 APnoa8t8d
                                     -8                                      oivu st8tuaw
808d8a8 iO&laPr;
                 QlaLale1466. hsthwltytobulld.-Any



          oftlmultlIatu,~ys, vhol4lflthlauu             1Mtad
          thlost8t8,to povld8 8 o‘melmy,Po8d78yOP hlgb
          78y tw v8hlalu,-88    pd88tPlan8,nllro8d8 ord
          fw ev8a-y ahmutw of inlbpla tx’ma8ptta’Wtlon.      ~Aati.8
          1913, P* 331.1"
               Tim lx p P u 81
                             ‘gou
                                a7a 8tw
                                    r      8 lllm
                                               = tIw     7Gm  *808*
                                                                      ,lnl8t8erd
                                                                         w         tin?Ol-




                 SdPlno*a ow7twd Fmokll?g
                                       co., 175 3. Y*
                   (24)410
                 Youdondrtito                 iafotrrlotWYrbWu~tb~ §tm
&raasnSUvw,at               th8plaoudm8tbebH4m8amgwovad
to   b8    oon8tPwt8d,          1‘   ‘ubjut     to   tb   ebb   8nu   r1w      d    wn   fld8.
Jim. Alton 0. APnold,PlBg.3


         m8 puatlw    8‘ to 7lw?a8P tbpwtfam arcth8 Sal
&milbRl~,vlwrrthe~‘P*                       to k oomtPuot8d,
rm  8Ub&Ot to t& lbb 8rd f1GI d         ,f**qu88tlonor
iat, vhlohvlll Qt.-      tW ~l&WU.llty     w m~foebflfty
o? Artfo& I&%, V. A. C. 3.